EXHIBIT 32.1 DELTA OIL & GAS, INC. CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Delta Oil & Gas, Inc. (the “Company”) on Form 10-Kfor the year ended December31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher Paton-Gay, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Christopher Paton-Gay Christopher Paton-Gay Chief Executive Officer (Principal Executive Officer) March 30, 2012
